NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-10582

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01695-JAT

  v.
                                                 MEMORANDUM *
BENJAPON SAKKARAPOPE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Benjapon Sakkarapope appeals the district court’s order denying his motion

to dismiss with prejudice and granting the government’s motion to dismiss without

prejudice an indictment charging him with four counts of failure to depart, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1253(a)(1)(B). Pursuant to Anders v. California, 386 U.S.
738 (1967), Sakkarapope’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record and a motion to take

judicial notice of certain documents from the administrative record in

Sakkarapope’s removal proceedings. We have provided Sakkarapope the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motions to withdraw and to take judicial notice are GRANTED.

      AFFIRMED.




                                          2                                  11-10582